Citation Nr: 0302191	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-20 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether a timely substantive appeal has been filed for 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether a timely substantive appeal has been filed for 
the claim of entitlement to service connection for sterility 
due to exposure to Agent Orange.  

3. Whether a timely substantive appeal has been filed for the 
request to reopen a claim of entitlement to service 
connection for hepatitis.

4. Whether a timely substantive appeal has been filed for the 
claim of entitlement to service connection for a bleeding 
ulcer.

5. Whether a timely substantive appeal has been filed for the 
claim of entitlement to service connection for a post-
operative eye disorder.

6.  Whether a timely substantive appeal has been filed for 
the claim of entitlement to service connection for chronic 
fatigue syndrome. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1967 to 
April 1971.  

By a March 1999 rating decision, the Department of Veterans 
Affairs (hereinafter VA) Regional Office (hereinafter RO) in 
Los Angeles, California denied the veteran's claims of 
entitlement to service connection for PTSD, sterility, 
bleeding ulcer, eye surgery, and chronic fatigue syndrome.  
The RO then also denied reopening of the veteran's previously 
denied claim of entitlement to service connection for 
hepatitis.  As detailed in the Remand, below, the RO in 
January 2001 issued a letter decision finding that the 
veteran had not submitted a timely substantive appeal, and 
thereby finding that the RO's determinations in the March 
1999 rating decision denying the six underlying claims for 
service connection (including the request to reopen the claim 
for service connection for hepatitis) became final.  The 
veteran's authorized representative submitted a notice of 
disagreement with the RO's January 2001 letter decision as to 
the failure to file timely substantive appeals.  

At September 2002 Travel Board hearing conducted by the 
undersigned (a transcript of which is included in the claims 
folder), the veteran or his representative raised the issue 
of entitlement to service connection for diabetes as due to 
Agent Orange exposure.  That issue has not been reviewed by 
the RO and is therefore referred to the RO for appropriate 
action.  


REMAND

The veteran's six underlying claims are entitlement to 
service connection for PTSD, entitlement to service 
connection for sterility due to Agent Orange exposure, 
entitlement to service connection for bleeding ulcer, 
entitlement to service connection for a post-operative eye 
disorder, entitlement to service connection for chronic 
fatigue syndrome, and a request to reopen a claim of 
entitlement to service connection for hepatitis.  The RO 
denied these claims in a March 1999 decision, and a notice of 
that decision was issued in a letter dated April 20, 1999.  
On April 11, 2000, VA received a notice of disagreement with 
the March 1999 rating decision.  In April 2000 the veteran 
submitted a request for a duplicate copy of his submitted 
claim form, and on that April 2000 request form he provided 
his current address.   The RO issued a statement of the case 
in July 2000, mailed to the veteran's most current address of 
record as provided by the veteran on the April 2000 request 
form.   The statement of the case was responsive to the 
notice of disagreement and addressed all the claims denied in 
the March 1999 RO decision.  The veteran did submitted a VA 
Form 9, also known as a substantive appeal, in an effort to 
perfect his appeal, but that VA From 9 was received by the VA 
on October 30, 2000.  

Pertinent regulations expressly provide a limit of one year 
from the date of mailing of an adverse decision, or 60 days 
from the dating of mailing of a Statement of the Case, for 
receipt of a substantive appeal (VA Form 9) to perfect an 
appeal of a claim.  38 C.F.R. § 20.302 (2002).  Otherwise the 
decision becomes final.  

In this regard, it should be pointed out that in YT v. Brown, 
9 Vet.App. 195 (1996), the United States Court of Appeals for 
Veterans Claims (Court) affirmed a Board decision which 
denied the appellant's claims because of the lack of a timely 
substantive appeal.  The Court held that because the claimant 
did not file the VA Form 9 until after the time had expired, 
she did not perfect her appeal.  See also Mason v. Brown, 8 
Vet.App. 44, 54 (1995)(citing Roy v. Brown, 5 Vet.App. 554, 
555 (1993); Cuevas v. Principi, 3 Vet.App. 542, 546 
(1992)(where a claimant did not perfect an appeal by timely 
filing a substantive appeal, RO rating decision became 
final).

As noted above, in a letter issued in January 2001, the RO 
determined and notified the veteran that he had not timely 
perfected (by timely filing of a Form 9, or substantive 
appeal) appeals of the RO's March 1999 decision denying his 
claims for service connection for PTSD, sterility due to 
Agent Orange exposure, bleeding ulcer, a post-operative eye 
disorder, and chronic fatigue syndrome, and his request to 
reopen a claim of entitlement to service connection for 
Hepatitis.  Unfortunately, the RO thereafter acted as if the 
claims of entitlement to service connection for a bleeding 
ulcer, a post-operative eye disorder, and chronic fatigue 
syndrome were timely appealed, issuing a supplemental 
statement of the case in November 2001 addressing the 
substance of those underlying claims for service connection.  
Nonetheless, the RO in January 2001 did find the perfection 
of appeal of all six of the above-noted underlying claims to 
be untimely, and the veteran's representative in February 
2001 did submit a notice of disagreement with that 
determination of untimeliness.  The RO has yet to issue a 
statement of the case responsive to this notice of 
disagreement.  

Where, as here, a notice of disagreement has been submitted, 
the veteran is entitled to a statement of the case.  
38 C.F.R. § 19.26 (2002).  The failure to issue a statement 
of the case is a procedural defect requiring a remand.  
Godfrey v. Brown, 7 Vet. App. 398 (1995) and Manlincon v. 
West, , 12 Vet. App. 238 (1999).  See also 38 C.F.R. 
§ 19.9(a) (2002) (stipulating that, if correction of a 
procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction and specify the action to be 
undertaken).  Additionally, on remand, the RO should complete 
any additional development deemed necessary. 38 C.F.R. § 
19.26 (2002).

Further, the Board notes that there has been a change in the 
law following the RO's March 1999 determination as to the 
underlying claims for service connection.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), significantly added to the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations which are codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326(a).  The new law and 
regulations apply to this claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Such notice requirement are 
particularly applicable, where, as here, the RO's January 
2001 untimeliness-of-appeal determination was seemingly cast 
into doubt by the RO's own subsequent action.  

The case is therefore REMANDED to the RO for the following 
development:

The RO should further review the issue 
of timeliness of the veteran's 
substantive appeal of the March 1999 RO 
decision denying the six underlying 
claims of entitlement to service 
connection for a PTSD, sterility due to 
Agent Orange exposure, bleeding ulcer, a 
post-operative eye disorder, and chronic 
fatigue syndrome, and his request to 
reopen a claim of entitlement to service 
connection for Hepatitis.  The RO should 
take any appropriate action necessary 
under the VCAA, to include full 
compliance with the notice provisions as 
defined in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If the appeal 
remains untimely, unless the appeal as 
to the issue of the untimeliness of the 
underlying appeal is withdrawn in 
writing by the veteran, the RO must 
issue a statement of the case responding 
to the February 2001 notice of 
disagreement.  The appellant and his 
representative are advised that they 
will have sixty days from the date of 
mailing of the statement of the case to 
submit a substantive appeal as to this 
untimeliness-of-substantive-appeal 
issue.  If a timely substantive appeal 
is not received as to this untimeliness-
of-substantive-appeal issue, no further 
action is required by the RO as to this 
issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




